DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “lifting and pressing mechanism drives the imprinting roller to move along a normal direction of the imprinting platform and selectively pressurizes the imprinting roller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim 1 recites, “lifting and pressing mechanism drives the imprinting roller to move along a normal direction of the imprinting platform and selectively pressurizes the imprinting roller” which includes the generic placeholder of “lifting and pressing mechanism” followed by the functional limitation “drives the imprinting roller to move along a normal direction of the imprinting platform and selectively pressurizes the imprinting roller” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the lifting and pressing mechanism is disclosed in the applicant’s specifications as a driving source, a base connected to the driving source, a holder disposed at an end of the imprinting roller and located in the base, the base includes a lower part, an upper part and a guide post located between and connected to the lower part and the upper part, the guide post extends along the normal direction, the holder is slidably disposed at the guide post [0005].
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yu et al. (US 20190361340 A1, hereinafter “Yu”).
Regarding claim 1 Yu explicitly discloses an imprinting apparatus (imprint device 100, see Fig. 1), comprising: an imprinting platform (stage 110, see Fig. 1); an imprinting roller (roller 130, see Fig. 1) disposed above the imprinting platform (see Fig. 1); a transfer module (film clamp 120 and film stamp 22, see Fig. 1 [0033] a pattern is transferred to a substrate via stamp 22 and clamp 120) comprising a transfer film (film stamp 22, see Fig. 1, [0031] wherein the stamp has a fine pattern similar to the transfer film of the instant application, furthermore absent of an specific definition for the term “film”, the stamp itself is a layer and would meet the limitation as claimed), wherein the transfer film (22) is located between the imprinting roller (130) and the imprinting platform (110) (see Fig. 1); and a lifting and pressing mechanism (a lifting and pressing mechanism comprising of moving bar 199, roller push rods 132, and roller racks 198, see Fig. 2), linked with the imprinting roller (130) (see Fig. 2), wherein the lifting and pressing mechanism (lifting and pressing mechanism which comprises of bar 199, see Fig. 2) ([0048-0049] wherein the bar 199 can move to apply artificial pressure to the roller when it is in contact with the stamp 22) drives the imprinting roller (130) to move along a normal direction (upward or downward) of the imprinting platform (110) and selectively pressurizes the imprinting roller (130), when the imprinting roller (130) is moved by the lifting and pressing mechanism (lifting and pressing mechanism) to a first position ([0050-0051] discloses a position wherein only the roller 130 may apply pressure to the stamp 22 located on the stage 110, thus the bar 199 does not apply additional pressure), the lifting and pressing mechanism (lifting and pressing mechanism) does not pressurize the imprinting roller (130), the imprinting roller contacts the transfer film (22) located on the imprinting platform (110), and the transfer film is pressed by a weight of the imprinting roller, when the imprinting roller (130) is moved by the lifting and pressing mechanism (lifting and pressing mechanism) to a second position ([0048-0049] discloses a position wherein the bar 199 applies an artificial pressure to the roller 130 such that the stamp 22 located on the stage 100, is pressed by both the weight of the roller 130 and artificial pressure of the bar 199), the lifting and pressing mechanism (lifting and pressing mechanism) pressurizes the imprinting roller (130), the imprinting roller (130) contacts the transfer film (22), and the transfer film (22) is pressed by a combination of the weight of the imprinting roller (130) and a pressure of the lifting and pressing mechanism (lifting and pressing mechanism).
Regarding claim 2 Yu explicitly discloses the imprinting apparatus (imprint device 100, see Fig. 1) according to claim 1, wherein the lifting and pressing mechanism (a lifting and pressing mechanism comprising of moving bar 199, roller push rods 132, and roller racks 198, see Fig. 2) comprises a driving source (controller 190 moves the moving bar 199 in a specific direction, thus the controller 190 is a mechanism analogous to the driving source), a base (bar 199 is connected to the controller, and the roller racks 198 are indirectly connected to the controller see Fig. 2. Combined the bar 199 and racks 198 are analogous to the base ) connected to the driving source, a holder (roller push rods 132 are analogous to the holder and located at the base, see Fig. 2) disposed at an end of the imprinting roller and located in the base, the base comprises a lower part (the bottom portion of 198 which holds the roller, see Fig. 2), an upper part (bar 199, see Fig. 2) and a guide post (a support bar which is the longer portion of 198 directly connected perpendicularly to the bar 199. Said support bar is between the bar 199 and bottom portion of 198 which supports the rods 132, see Fig. 2) located between and connected to the lower part and the upper part, the guide post (the support bar is depicted in the normal direction, see Fig. 2) extends along the normal direction, the holder (rods are not depicted fastened to racks 198 and are thus slidable) is slidably disposed at the guide post.

    PNG
    media_image1.png
    573
    1048
    media_image1.png
    Greyscale

Yu Fig. 2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190361340 A1, hereinafter “Yu”) as applied to claim 1-2, and in further view of Lim et al. (KR 101062128 B1, hereinafter “Lim”)
	Regarding claim 3 Yu explicitly discloses all of the limitations of claim 2, wherein an imprint apparatus (imprint device 100, see Fig. 1) comprising of the lifting and pressing mechanism (lifting and pressing mechanism, see Fig. 2) which comprises of a base (bar 199 and racks 198 are analogous to the base, see Fig. 2) and holder (roller push rods 132 are analogous to the holder and located at the base, see Fig. 2) for the imprint roller (roller 130, see Fig. 2). Said base comprises of an upper part (199) and lower part (the bottom portion of 198 which holds the roller, see Fig. 2).
Yu does not explicitly disclose the limitations of claim 3 pertaining to the pressure sensor, however in an analogous art Lim explicitly discloses a pressure sensor 126 for measuring the pressing force provided by the imprint roller [claim 4]. Figure 13 depicts the pressure sensor 126 fixed to support unit 123 (analogous to the upper portion). Fig. 13 depicts the roller 121 in a first position where a gap is formed between the sensor 125 and the accommodation unit 125. Fig. 14 depicts a second position wherein there is no gap between the sensor 125 and the accommodation unit 125.
A person of ordinary skill in the art (hereinafter, “POSITA”) at the time of the invention would have found it obvious to modify Yu in view of Lim, that the imprint apparatus (100,  see Yu Fig. 1) comprises of a pressure sensor (126, Lim Fig 13) fixed to the upper part (199) such that it is between the upper part (199) and the lower part (the bottom portion of 198 which holds the roller, see Fig. 2). In a first position, a gap is formed between the pressure sensor (126) and holder (132, see Yu Fig. 2) as evidenced by Lim in Fig. 13. In a second position no gap is formed between the pressure sensor (126) and holder (132, see Yu Fig. 2) as evidenced by Lim in Fig. 14. A POSITA would be motivated to do so to measure the pressure force on the imprinting roller (130, see Yu Fig. 2)

    PNG
    media_image2.png
    781
    483
    media_image2.png
    Greyscale

Lim Figs. 13 and 14
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190361340 A1, hereinafter “Yu”) as applied to claim 1 and in further view of Ahn et al. (KR 101649823 B1, hereinafter “Ahn”)
Regarding claim 4 Yu explicitly discloses all the limitations of claim 1 wherein an imprint apparatus (imprint device 100, see Fig. 1) comprising of the lifting and pressing mechanism (lifting and pressing mechanism, see Fig. 2) and the imprint roller (roller 130, see Fig. 2).
Yu does not explicitly disclose the limitation of claim 4 wherein the lifiting and pressing mechanism comprises of two levelness detectors.
In an analogous art Ahn explicitly discloses a device for automatically adjusting the level of the imprint roller by using said imprint roller as a guide in the imprint apparatus [Background art, Paragraph 1-2]. Fig. 1 and 2 depicts that magnetic actuators 20 are affixed at the ends of at the guide roller 300. 
A POSITA at the time of the invention would have found it obvious modify Yu in view of Ahn to affix the magnetic actuators (20, Ahn) the imprint roller (130, Yu) to measure levelness of the roller.

    PNG
    media_image3.png
    676
    446
    media_image3.png
    Greyscale

Ahn Fig. 1 and 2

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190361340 A1, hereinafter “Yu”) as applied to claim 1 and in further view of Fisher et al. (US 20150217505 A1, hereinafter “Fisher”)
Regarding claim 5 Yu explicitly discloses the imprint apparatus (imprint device 100, see Fig. 1) comprising of the transfer module (film clamp 120 and film stamp 22, see Fig. 1 [0033] a pattern is transferred to a substrate via stamp 22 and clamp 120) comprising of a transfer film (stamp 22, see Fig. 1) attached to clamp 120. Yu further discloses a film separation module (film collector 180, see Fig. 12).
Yu does not explicitly disclose a fixing module and frame, such that when the transfer film is disposed at the frame, said frame is detachably disposed at the film separation module by the fixing module.
In an analogous art Fisher explicitly discloses a clamping strips 4 and 4’. A stamp surface 2 is disposed between said clamping strips, see Figs. 6. Said clamping strips are analogous to the frame of the instant application. Furthermore, said clamping strip 4’ fixed to side 10’ via spring system 13 which comprises of springs 12 and the clamping strip 4 is fixed to side 10 via screws 16, see Figs. 6 and 7, [0019, 0033]; clamping strip are detachable from sides and 10’ via a plurality of fixing means 16 (screws) [0066], see Fig. 7. The spring system 13 and fixing means 16 are analogous to the fixing module.
A POSITA at the time of the invention would have found it obvious to modify Yu in view of Fisher, such that the imprint apparatus (100, Yu) comprises of clamping strips (4 and 4’, Fisher) analogous to the frame, screws (16, Fisher) which are analogous to the fixing module. POSITA would be motivated to do so, as the transfer film (stamp 22, Yu) can be between the clamping strips (4 and 4’), and said clamping strips can be detachably disposed between the film separation module (180, Yu) and clamp (120, Yu).
Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190361340 A1, hereinafter “Yu”) as applied to claim 1 and in further view of Choi et al. (WO 2013126750 A1, hereinafter “Choi”)
Regarding claim 13 Yu explicitly discloses the imprinting apparatus (imprint device 100, see Fig. 1) of claim 1, wherein said imprinting apparatus (100) comprises of the imprinting roller (roller 130, see Fig. 1), and transfer film (film stamp 22, see Fig. 1). Said transfer film is attached to film clamp 120 wherein said claim is analogous to the moving frame, See Fig. 1. Said transfer film is indirectly rests on the side of stage 110 parallel to the clamp 120, wherein the the side of stage 110 is analogous to the fixed frame.
Yu does not explicitly disclose the limitation of claim 13 pertaining to the tensile force adjustment mechanism.
Choi explicitly discloses rollers 204 and 206 for maintaining tension in [0083], wherein said rollers are parallel and capable of height adjustment via pivot arms 205 and 207 as seen in Fig. 13. Said pivot arms 205 and 207 are capable of moving to providing tension by engaging motors 240 and 270 and drive belts 244 and 274 [0083]. A flat substrate or flexible film can have a width of up to the length of the winding rollers, which are the same length as the rollers 204 and 206 as seen in Fig. 13 [0084].
A POSITA at the time of the invention would have found it obvious to modify Yu in view of Choi such that rollers 204 & 206 and pivot arm 205 & 207 are placed between the fixed frame (side of stage 110, Yu) and movable frame (120) to be able to adjust tension by moving the pivot arms. As said pivot arms 205 and 207 move the roller heights would be adjusted and thus are analogous to the two lifting machines. Said rollers 204 and 206 are analogous to the tensile force adjustment mechanisms. 


    PNG
    media_image4.png
    587
    851
    media_image4.png
    Greyscale

Yu Fig. 1

Regarding claim 14, Yu in view of Choi explicitly discloses the imprinting apparatus (imprint device 100, see Yu Fig. 1) according to claim 13, wherein a length (Choi [0084] teaches that the length of a flat substrate/film can at most be equal to the length of the rollers 204 and 206) of each of the rods (201 and 206) is greater than a width of the transfer film (stamp 22, see Fig. 1).
Regarding claim 15, Yu in view of Choi explicitly discloses in [Yu, 0082] an imprint apparatus (imprint device , see Yu Fig. 1) wherein tension sensors 121 to 12n are sensors which measure tension.
Yu in view Choi does not explicitly disclose said sensors to be between tensile force adjustment mechanisms (rollers 204 and 206), however Yu explicitly discloses that said sensors 112 to 12n can measure tension at various positions of the transfer film (film stamp 22, see Yu Fig. 1).
Therefore, a POSITA at the time of the invention would have found it obvious to modify Yu in view of Choi such that the sensors 121 to 12n are between the rollers 204 and 206, to measure the tension between them.
Allowable Subject Matter
 Claims 6-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for allowable subject matter:
In addressing claims 6-12, more specifically claim 6, Yu in view of Fisher explicitly discloses all of the limitations of claim 5, however Yu in view of fisher fails to disclose limitations of claim 6, more specifically the limitation wherein second rotating member passing through the first fixing member and located between the first rotating member and the second fixing member.
Therefore 6-12 would be allowable, but are objected to as being dependent upon the rejected base claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754